Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 17/017687.  Claims 1-37 are currently pending in this application.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic member is configured to be contactable with the switch circuit in Claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-25, 29-34 is/are rejected under 35 U.S.C. 102a1 as being anticipated by SHIPMAN (2015/0111675).

Regarding Claim 23, SHIPMAN teaches A bicycle derailleur comprising: a circuit board (86); and an electrical user interface (164) configured to receive a user input, the electrical user interface including a switch circuit (162)(172) configured to be electrically connected to the circuit board (86), a button (166) configured to be movable relative to the switch circuit (162), and an elastic member (168) at least partly provided between the switch circuit (162) and the button (166).

Regarding Claim 24, SHIPMAN teaches wherein the elastic member is configured to be contactable with the switch circuit. The switch circuit (172) is in contact with the elastic member (168).

Regarding Claim 25, SHIPMAN teaches wherein the switch circuit (162)(172) includes a first contact (162) and a second contact (172) configured to be contactable with the first contact (162) in response to force applied from the button (166) to the second contact (172), and the elastic member (168) is at least partly provided between the second contact (172) and the button (166).

Regarding Claim 29, SHIPMAN teaches further comprising a base member (22) configured to be mounted to a bicycle frame (19); and a movable member (30) movably coupled to the base member (22), wherein the circuit board (86) and the electrical user interface (164) are provided to the base member.

Regarding Claim 30, SHIPMAN teaches further comprising a motor unit (60) configured to be electrically connected to the circuit board (86), wherein the motor unit (60) is provided to at least one of the base member (22).

Regarding Claim 31, SHIPMAN teaches further comprising a motor housing (64) including a motor accommodating space, wherein the motor unit (60) is provided in the motor accommodating space and includes a motor (76) configured to generate rotational force, and a gear structure (80) configured to change the rotational force based on a reduction ratio, at least one of the motor and the gear structure being at least partly provided in the motor accommodating space, and the elastic member (168) is movably mounted to at least one of the motor housing (64) and the gear structure (80).

Regarding Claim 32, SHIPMAN teaches wherein the gear structure (80) includes a gear support (78) and a plurality of gears (112-118) configured to be rotatably attached to the gear support (78), and the elastic member is movably mounted to the motor housing (64).

Regarding Claim 33, SHIPMAN teaches wherein the at least one of the motor housing (78) and the gear support (78) includes a support hole (top opening of 78), and the elastic member (168) is movably provided in the support hole.

Regarding Claim 34, SHIPMAN teaches wherein the electrical user interface (164) includes a biasing member (168) configured to bias the button (166) to move away from the switch circuit (162)(172).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIPMAN (2015/0111675).

Regarding Claim 35, SHIPMAN teaches A bicycle derailleur comprising: a circuit board (86); an electrical user interface (164) including a user accessing portion configured to receive a user input; and a motor unit (76) configured to generate rotational force and configured to be electrically connected to the circuit board (86), 
SHIPMAN does not teach a minimum spacing distance defined between the circuit board and a distal end portion of the electrical user interface being equal to larger than 5 mm.
SHIPMAN teaches the result effective variable of a minimum spacing distance between the circuit board and the distal end portion of the electrical user interface since there is some distance between the two as shown in Fig. 13. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it so the electrical switch can be accessed by the user interface located on the outside of a derailleur fixed member housing having an appropriate size, shape and thickness.  A spacing distance which is too short may result in a casing design which is inadequately rigid, aesthetically undesirable, or unfit to accommodate the other derailleur components.  Further a spacing distance which is too short may also cause designs of the circuit board to be unnecessarily costly, fragile, or large.

Regarding Claim 36, SHIPMAN as modified does not teach wherein the minimum spacing distance is equal to smaller than 18.5 mm.
SHIPMAN teaches the result effective variable of a maximum spacing distance between the circuit board and the distal end portion of the electrical user interface since there is some distance between the two as shown in Fig. 13. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it so the electrical switch can be accessed by the user interface located on the outside of a derailleur fixed member housing having an appropriate size, shape and thickness.  A spacing distance which is too large may result in a casing design which is unnecessarily large, aesthetically undesirable, or unfit for the proper functioning of the derailleur.  Further a spacing distance which is too long may also cause designs of the circuit board to be unnecessarily costly, fragile, or small.


Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIPMAN (2015/0111675) in view of MORRIS (3,973,099).

Regarding Claim 26, SHIPMAN does not teach wherein the switch circuit is made of a first material, the button is made of a second material, the elastic member is made of a third material, and the third material is softer than at least one of the first material and the second material.
MORRIS teaches wherein the switch circuit is made of a first material, the button is made of a second material, the elastic member (38) is made of a third material, and the third material is softer than at least one of the first material and the second material (Col. 3 line 60 – Col. 4 line 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the switch in SHIPMAN to use to materials in MORRIS to create a durable and cost effective button which provides a desired feel.

Regarding Claim 27, SHIPMAN as modified teaches wherein the first material includes a metallic material, the second material includes a metallic material, and the third material (MORRIS 38) includes a non-metallic material (MORRIS Col. 3 line 60 – Col. 4 line 5).

Regarding Claim 28, SHIPMAN as modified teaches wherein the third material includes an elastomer (MORRIS 38).


Allowable Subject Matter
Claims 1-22, 37 are allowed.
A close prior art SHIPMAN (2015/0111675) teaches the circuit board, user interface, informing unit, and motor, but do not teach or suggest the relative arrangements of the parts in independent claims 1, 4, 5, 7, 8, and 37. 


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654